Citation Nr: 1031164	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-28 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric 
disorder, including bipolar disorder and depression.

2.  Entitlement to an effective date earlier than May 27, 2008, 
for a 30 percent evaluation for medial compartment degenerative 
joint disease (DJD/arthritis) with laxity of the right knee 
(right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1977 
to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

As support for his claim, the Veteran testified at a hearing at 
the RO in November 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).  

The  issue of a petition to reopen a previously denied 
claim for secondary service connection for a left knee 
disorder, as secondary to the service-connected right knee 
disability, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board finds it necessary to remand this case so that the 
RO/AMC may take steps to obtain potentially outstanding Social 
Security Administration (SSA) records.  In this regard, at his 
November 2009 personal hearing, testified that he had been 
receiving SSA disability benefits since at least 2003.  See 
personal hearing transcript, at 15.  Equally important, the 
claims file contains SSA disability award letters and some 
records, received from that agency in September 2003, which 
indicate he has been disabled from affective disorder since April 
2003.  But, unfortunately, it is not clear whether all the 
records underlying this SSA award, not to mention any more recent 
SSA disability records, have been obtained.  Indeed, nearly seven 
years have passed in the intervening period since those SSA 
records were received.  And as the Veteran stated, he is still 
receiving SSA disability benefits, which indicates still further 
disability records may exist.  See personal hearing transcript, 
at 14.  When, as here, VA is put on notice of the existence of 
potentially relevant SSA and other records, VA must try and 
obtain these records before deciding the appeal as part of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(1), (c)(2) and (3) 
(2009); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  

The Veteran also needs to be examined for a medical nexus opinion 
concerning whether his acquired psychiatric disorder, including 
bipolar disorder and depression, can be etiologically linked to 
his military service, in particular to a period of ACDUTRA during 
his service with the Army National Guard.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Concerning this, the Veteran testified 
at his personal hearing that he developed psychiatric problems 
while in the Marines for active duty and thereafter in the Army 
National Guard while on periods of ACDUTRA.  



National Guard service personnel records and service treatment 
records do show some psychiatric problems, but it is not clear 
whether his acquired psychiatric disorder was incurred in or 
aggravated by ACDUTRA military service in particular, or merely 
coincident with his military service.  He received a physical 
profile for bipolar disorder in April 2004.  A June 2004 Arizona 
Army National Guard SPR found he no longer met the Army medical 
standards for retention based on his bipolar disorder.  He also 
reported a history of bipolar disorder and depression while in 
the National Guard, as shown by a March 2004 STR.  And the record 
also contains a military service retirement points sheet that 
indicates periods of ACDUTRA.  And VA treatment records have 
shown psychiatric treatment, concurrent with his National Guard 
service, since at least the year 2000.  

Consequently, the Veteran also needs to be examined for a medical 
nexus opinion concerning whether his acquired psychiatric 
disorder, including bipolar disorder and/or depression, is 
attributable to his period of active duty military service or a 
period of ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  So 
additional medical comment is needed concerning this claimed 
possibility that his acquired psychiatric disorder might be 
etiologically related back to active duty service or periods of 
ACDUTRA while in the National Guard.  Based on McLendon, a remand 
for a VA examination and opinion is required to determine the 
precise nature and etiology of his current acquired psychiatric 
disorder.



Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding SSA records 
for the Veteran, including all medical 
records that formed the basis of any 
decision rendered by that agency.  If 
these requested records are unavailable 
(or those already obtained are all that 
exist), or the search for any remaining 
yields negative results and further 
attempts to obtain them would be futile, 
this must be documented in the claims file 
and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his acquired psychiatric 
disorder, including bipolar disorder and 
depression.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending 
claim.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.

The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
and other history.  The examiner should 
remain mindful of exactly when the Veteran 
was on regular active duty (June 1977 to 
June 1980), as opposed to the many years 
of additional, subsequent, service he had 
in the National Guard, including periods 
of ACDUTRA.  



The examiner should first confirm the 
Veteran has any acquired psychiatric 
disability.  Assuming a current diagnosis 
of any acquired psychiatric disorder is 
warranted, the examiner should also 
determine:

(A)	Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current acquired psychiatric 
disorder is related to the Veteran's 
period of active duty service in the U.S. 
Army from June 1977 to June 1980.

(B)	Also whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current acquired 
psychiatric disorder is related to the 
Veteran's periods of ACDUTRA service in 
the Arizona Army National Guard.

In making these important determinations, 
the examiner should review any available 
National Guard service treatment and other 
records in the claims file.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



